Title: Robert Morris to the American Commissioners, 18 February 1777
From: Morris, Robert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen,
Philada. Febry. 18th, 1777.
By this Opportunity I forward you sundry dispatches from Congress and the Committee of Secret Correspondance still at Baltimore, and from them I have just received the inclosed resolve of Congress dated the 5th Inst. Copies of which I shall transmit you by various Conveyances, in order that you may give orders for procuring the Articles required and to have them Collected ready for Embarkation. The places of their destination are not yet fixed but you will hear from the Committee or from me very soon on that subject, in the mean time the Articles may be provided and you may rest assured of our utmost exertions to make you effective remittances to answer all your Engagements.
We have at length got one of our Frigates the Randolph Capt. Biddle Cruizing on this Coast to meet any single Frigates of the Enemy and hope for good accounts from her, she sails fast is well Manned and appointed. Others will soon join her and our utmost exertions will be used to put the Navy on a respectable and formidable footing fast as possible.
No event of War of any Material Consequence has happened since the last letter from the Committee. General Washington continues to Pin up the Enemy in Brunswick from whence distress obliges them to send Foraging once or twice a week, and altho they come out 2 to 3000 strong our People always attack and never fail to kill and take more or less of them. They have sent for reinforcements from Rhode Island and probably may render the Jersey War a little more serious again but our new Enlistments go on so fast we shall soon be too formidable for them in the Field unless they receive very great reinforcements from Europe, and I fancy they may not find that so practicable now as the year past. With the greatest respect and Esteem I have the honor to remain Honorable Gentlemen Your very Obedient humble Servant.
Robt Morris
(Copy)
 
Addressed: To / The Honorable, Doctor Benjn. Franklin / Silas Deane & Arthur Lee Esqrs. / Commissioners for American affairs / Paris / by Mr. Reed.
Notation: From Rob. Morris Esqr. 18th Feby. 1777
